The petitions process (amendment of Title VIII of the Rules of Procedure) (debate)
The next item is the report by Mr Onesta, on behalf of the Committee on Constitutional Affairs, on revision of the Rules of Procedure with regard to the petitions process.
Mr President, after the large cake that was the Corbett report, I do not know whether this is the cherry; it is more like the little cake you get with your coffee, just as they slip you the bill.
I am going to talk about petitions. We have seen in the past that the Rules of Procedure, as they stand, have caused us a few problems, as sometimes certain rules were difficult to interpret or even led to political deadlock as to the admissibility of this or that text. We have therefore tried to do some tidying up, to clarify and to consolidate, but that does not make it a revolution.
First of all we want to better identify the petitioner, since, at the moment, when we receive half a tonne of petitions, it is not that clear who the contact person is. We will therefore ask the petitioners to specify who is, as it were, their leader; otherwise, we will decide to use the first name on the first page.
We have established the right to withdraw from a petition. We are saying to the citizens, 'you can submit a petition but you can also waive this right and request that your name be withdrawn from the list of signatories'.
You are aware that Parliament can receive correspondence in minority languages, such as Galician, Basque, Catalan and so on, when they are recognised by the Member States. We have decided to extend this right to petitions, too. If we receive correspondence in certain languages which the Bureau recognises as languages for written communication with citizens, we shall also reply in those languages.
The true reform, however, lies with admissibility. Until now, the members of the Committee on Petitions at times had to battle quite hard to find out whether a certain document really was a matter of European law or not. After all, since Europe extends to all areas, people were getting in through the back door. We have therefore tried to simplify things by giving a kind of admissibility incentive.
If a quarter of the members of the Committee on Petitions regards a text as admissible, it will be considered, as there is no question of our restricting a vital right, a right which is, in any case, based on primary law. In the event of a declaration of inadmissibility, we shall even try to recommend possible means of redress.
There must always be transparency, since the petitioner's name and the content of the petition will always be published on our registers, but if, in order to protect privacy, the petitioner asks for anonymity, we will be able to provide this. The same holds true if confidentiality is requested during discussions.
Naturally the petitioners' right to speak, at the discretion of the committee chairman, has been retained.
As for the right to take follow-up action, we have extended it - or rather clarified it - to a degree, as in the past the Committee on Petitions could practically issue an own-initiative report on more or less anything and everything. We do not see why this committee should have more rights than the other committees. It will of course retain this right provided that there is no objection by the Conference of Presidents.
The electronic register has been retained. If necessary there will be fact-finding visits in situ to establish facts or indeed to seek a solution. This role is one of mediator; it is something slightly original which we have decided to introduce, and which will be to Parliament's credit.
If need be, we will ask for the assistance of the Commission, represented this evening at the highest level, to clarify the application of Community law and, possibly, to supply information to us. The information collected will naturally be supplied to the Commission, the Council and the petitioner.
However, what about the Treaty of Lisbon should it be ratified? You will be aware that a new type of petition is provided for by this Treaty - alongside the petitions submitted to the European Parliament which have existed for a very long time - namely petitions submitted to the European Commission, bearing at least one million signatures.
We have simply decided that, in the event that the Lisbon Treaty is ratified, if a related issue is ever raised in a petition submitted by a million citizens to the Commission, we in Parliament would check whether we were dealing with an identical issue and whether or not the petition submitted to the Commission could affect our work, in which case we would simply inform the petitioners.
Well, Mr President, ladies and gentlemen, I think I have more or less summed up the situation. There is no revolution then, just some clarifications and the prevention of any possible deadlock.
on behalf of the PSE Group. - Mr President, it is with great pleasure that my group can announce its support for the report by Mr Onesta, who has done a fine job in looking at this, and did it some time ago. It is a somewhat curious fact that the Conference of Presidents waited so long to put this report on our plenary agenda.
However, the fact that it has waited so long and has put it on the agenda at the same time as my report means there is a slight interface on one point between our two reports, which Ms Frassoni alluded to in our previous debate. That is the matter of cooperation between the Committee on Petitions and the committee responsible for the subject matter. Everyone agrees that they both have to cooperate and they need to work together, but there is an argument about what you could call the bottom line: if they disagree, who has the final say?
You can understand both sides. The members of the Petitions Committee feel that they have received petitions, they have looked into the matter, they may have had hearings, they may have had a visit, they have sometimes found something that is perhaps wrong in the legislation that the subject committee has dealt with, and they feel they have got to grips with that and should have the final say if the subject committee disagrees. On the other hand, you can understand the subject committee. Why should it suddenly find another committee responsible for the subject matter just because somebody sent a petition to that other committee? You can understand both sides.
What I have tried to do to reconcile the two is to say that yes, of course, they should work closely together and, at the end of the day, the Petitions Committee must listen to the views of the subject committee. It can, if it so chooses, depart from the views of the subject committee - it is allowed to do so - but if it does, the price to pay is that the subject committee has the right to table amendments in plenary.
I think that is a reasonable quid pro quo. I do not understand why Ms Frassoni said earlier that would destroy the Petitions Committee. I really have no understanding of how she could reach such a conclusion. Certainly, the members of the Petitions Committee in my group have told me that they are happy with that compromise and I think it is a workable compromise. It is a compromise. If you are an extremist on one side or the other of this argument you will not be happy, but I think it is a workable compromise. It blends in very nicely with the excellent report by Mr Onesta, and I think altogether this package will work.
(DE) Mr President, Mr Onesta said that his report is not revolutionary, but it is however an important reform, which strengthens the rights of citizens as well as the Committee on Petitions. The right to petition is a right accorded to citizens and a few improvements will be made, which will also encourage citizens to address questions to Parliament. I also think it is right that when it comes to the admissibility of a petition, it is not the chairman of the committee who should decide. Although I myself am chairman of a committee, I agree that if a quarter of the members think a subject should be discussed, then it must be discussed.
I would like to correct something Mr Onesta said: the European citizens' initiative is not a petition - that is an aliud. It is actually a European popular petition, a different sort of right. It is not addressed to Parliament but to the Commission and we should not confuse them. The representatives of civil society have set great store by this.
This will probably be the last report that Mr Onesta will make here in Parliament. I would like to thank him most sincerely for his work, which in many respects has been excellent, both as Vice-President and as a member of our committee. I should also mention Agora, Parliament's forum with civil society, which is making history and is a really important instrument. We therefore support the Onesta report and would like to thank you once more for your constructive cooperation.
(Applause)
I must correct Mr Leinen because, since he has been concerned with property policy, Mr Onesta will leave many permanent works in addition to those connected with political initiative.
(FR) Mr President, ladies and gentlemen, I would also like to thank Mr Onesta for his work and presence in Parliament. I would like to make a few remarks about his last report. I am convinced, as is Mrs Frassoni, that the right to petition is an important right, but I must say that the Committee on Petitions is a rather odd committee; it is important, interesting, but also odd. This mini court where everything and nothing is discussed is quite important but also interesting, and different from what we do.
I would like to come back to three points very briefly. Firstly, minority languages. I am in agreement, but this must not open the door to languages which are not fully legal being used in Parliament. Secondly, admissibility. I am in full agreement, and it is a good thing that the aim is to admit rather than reject petitions. Lastly, I would like to say that I agree with our chairman, Mr Leinen. The right of citizens' initiative indeed has nothing to do with the right of petition, which is a democratic, constitutional right regarding Parliament, and the two should not be confused.
Finally, I took the floor above all in order to thank Mr Onesta for his work.
I apologise to the honourable Member because I was immediately told off for pronouncing his surname incorrectly, which is Botòpoulos and not Botopoùlos, I apologise again.
- (IT) Mr President, ladies and gentlemen, I too would like to thank Mr Onesta, also on behalf of the Group of the Greens/European Free Alliance. Incidentally we were both at a party earlier and we will soon be going back to finish the thank-yous and celebrations.
In this respect, I naturally wanted to say that we support this report, but that we also feel that the subject of the relationship with the primary committee remains a thorny topic in the Corbett reform and at this point I also would like to say something to Mr Botopoulos: it is not that the Committee on Petitions is a strange committee, it is a committee that has a very specific role and on most occasions petitions are concerned with the application of Community law, they are concerned with breaches of directives and laws that do not evidently always have a very clear relationship with the primary committee.
I would go further, and say that anybody who has had anything to do, however little, with the work of the Committee on Petitions can see that it is a sort of 'Cinderella' in our Parliament. They will also see that the primary committee does not respond to the requests of the Committee on Petitions, it absolutely cannot be bothered to respond to anything that the Committee on Petitions says, does or proposes.
This is my fear: my fear is the fact that the Committee on Petitions, which not always, but often, is concerned with the application of Community directives, must somehow wait for permission from the committees responsible for making the laws, which therefore have a different part to play, and must also ask the permission of the Conference of Presidents when it is a simple case of checking the application, which has nothing to do, I repeat, with the legislative function of the parliamentary committees.
This is why I am expressing my concern about the reform proposed by Mr Corbett on petitions even though I agree strongly with what Mr Onesta said, and I thank you again, Vice-President, for being flexible about the time.
It was actually a gallantry due to the fact that it was the last speech of the evening, except for the reply by our rapporteur, Mr Onesta, whose turn it is to speak now.
Mr President, I will try to answer my fellow Members. Mr Leinen, you are absolutely right: it was a slip of the tongue. The procedures are completely different when it comes to appealing to the Commission under the provisions of the possible future Treaty, and appealing to Parliament via the petitions procedure.
However, in the hypothetical event that these two types of appeal - which are very different in terms of place and format - should concern an identical issue, we decided that the petitioners should be notified in order to ascertain whether or not it is appropriate to continue our investigations. We simply opted to strengthen coordination in this scenario. I do spell things out, but you were right to ask me for this linguistic clarification.
I will continue my linguistic explanations with Mr Botopoulos's question. Obviously, there is no question of adding to this Tower of Babel, which is already extremely complex: just look at the number of interpreters still here this evening. We are quite clear that it is Parliament's Bureau which decides that petitions and correspondence with petitioners will be drawn up in other languages used in a Member State. These languages must therefore be recognised in the State, and the State must ask for this. This is currently the case for only four languages. If tomorrow I wanted to write in Volapük - an imaginary language - clearly it would not be recognised by any State, and neither Parliament nor the Bureau would reply in that language; all that is clearly specified.
Regarding issues of conflict between the committees to which Mr Corbett drew our attention, I would point out that my report states, in accordance with Rule 46 and Annex VI, that the Committee on Petitions can already seek the opinion of another committee which has 'specific responsibility for the issue under examination'. You say that, in this case, conflict could still arise. Well, we have put in place an arbiter, since the Committee on Petitions will not be able to issue own-opinion reports or go against an own-initiative report of a responsible committee unless the Conference of Presidents allows it. We have a referral system, namely the Conference of Presidents, which will decide whether it is down to the Committee on Petitions or the responsible committee to take action, in the event that both committees are unable to reach an agreement. We have therefore made provision for a safeguard in any case.
I think that, with those clarifications made, we can conclude, Mr President. I have waited almost 20 years for the right to speak for six minutes in the Chamber, but to do so before an audience such as this was a real pleasure.
The debate is closed.
The vote will take place on Wednesday 6 May 2009.